DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed 12/02/2020.
Claims 2-14 remain pending in the application with claims 7-13 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US 2016/0245802 or ‘802; portion of Morin ‘802 cited in the rejection is supported by the PCT/US2014/046397 application filed on 07/11/2014) in view of Morin et al. (US 2017/0074855 or ‘855; the portion of Morin ‘855 cited in the rejection is supported by the 61/993,985 application filed on 05/15/2014) with further evidence provided by Lieber et al. (US 2014/0190833).
Addressing claims 2, 4 and 6, Morin ‘802 discloses a method of analyzing a molecule (the target molecule is nucleic acid or nucleotide, [0081]) in a nanopore, the method comprising:
	applying a voltage [0132] between a working electrode and a counter electrode (the pair of electrode in chamber A and chamber B or the pair of electrode in chamber B and chamber C constitutes the claimed working electrode and counter electrode), wherein a membrane (membrane in fig. 5A) having a protein nanopore disposed therein ([0127], the pore is formed by inserting a protein channel, which constitutes the claimed protein nanopore, in the membrane), is located between the working electrode and the counter electrode (fig. 5A), wherein the applied voltage is configured to translocate the molecule or a portion of the molecule into or through the protein nanopore [0132-0135];
	measuring a change in the voltage across the protein nanopore using the working electrode and counter electrode while the molecule or the portion of the molecule is located within the protein nanopore (paragraph [0132] discloses the electrodes are connected to path-clamp for measuring the resulting change in electrical current that is indicative of the presence of the molecule in the protein nanopore; paragraph [0155] discloses voltage can be measured for identifying the presence of the molecule; therefore, it would have been obvious for one of ordinary skill in the art to modify the method of Morin ‘802 for measuring a change in a voltage across the protein nanopore using the working electrode and the counter electrode for identifying the presence of the molecule).
Furthermore, the time period within which the change in electrical signal is measured corresponds to the claimed a predetermined duration of claim 4.
Morin ‘802 further discloses in fig. 3C that the electrical signal changes differently in response to the presence of different types of target molecules; however, Morin ‘802 is silent regarding the step of “distinguishing the molecule in the protein nanopore from other possible molecules based at least in part on the measured change in the voltage across the protein nanopore, wherein the molecule and other possible molecules are modified nucleotides, with modification that allows one type nucleotide to be distinguished from the other types of nucleotide”.

Morin ‘855 discloses a method of analyzing a molecule in the nanopore similarly to that of Morin ‘802; wherein, the method comprises the step of distinguish the molecule in the nanopore from other possible molecules based at least in part on the measured change in electrical signal across the nanopore, wherein the molecule and other possible molecules are modified nucleotides, with a modification that allows one type nucleotide to be distinguished from the other types of nucleotide (fig. 1, the target nucleotide is distinguished from other types of nucleotide via the characteristics of the associated tags that are specific to the type of nucleotide).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Morin ‘802 with the step of distinguishing the molecule in the nanopore from other possible molecules based at least in part on the measured change in electrical signal across the nanopore, wherein the molecule and other possible molecules are modified nucleotides, with a modification that allows one type nucleotide to be distinguished from the other types of nucleotide disclosed by Morin ‘855 in order to deduce the sequence of the DNA molecule or decoding the type of DNA scaffolding for molecule analysis (Morin ‘855, [0068-0069]).

Addressing claim 14, Morin ‘802 discloses the change in electrical signal, which includes the change in voltage, is measured across the protein nanopore.  Lieber discloses in fig. 2A the nanopore has a characteristic of a capacitor 41; therefore, the step of measuring the change in voltage across the protein nanopore is analogous to the step of measuring the change in voltage across the capacitor associated with the membrane because the capacitor, in context of the claimed limitation when read in light of the specification, is the equivalence circuit representation of the membrane.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US 2016/0245802 or ‘802) in view of Morin et al. (US 2017/0074855 or ‘855) as applied to claims 2, 4, 6 and 14 above, and further in view of Ono et al. (US 2014/0154790).
Addressing claims 3 and 5, Tartagni is silent regard the steps of current claims.

Ono discloses a method for characterization of polynucleotide that includes measuring the changes in voltage (figs. 1-4 and paragraphs [0085-0096] disclose that the output signal from the integration circuit IT1 is read out as changes in voltage from the electrodes T1 and T2 that are situated across the nanopore).  
With regard to the limitation of claim 3, Ono further discloses “The accumulated result of the integration circuit IT1 can be read out in the form of changes in voltage” in paragraph [0091].  Figure 3 shows the electric charge accumulated by the integration circuit IT1, which corresponds to the changes in voltage includes a period of decreasing electric charges or the claimed reduction in voltage.  Therefore, the accumulated result of the integration circuit that is read out in the form of changes in voltage occurs after the reduction of accumulated charges or the reduction of voltage.
With regard to the limitation of claim 5, figs. 3-4 of Ono show the measuring the number of integration or integration time according to paragraph [0092], that corresponds to the claimed “an amount of time”, needed to achieve convergence of the accumulated charges into one single line or the claimed “achieve a predetermined change in the voltage across the nanopore”.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Morin ‘802 in view of Morin ‘855 with the method of measuring the changes in voltage for the characterization of biomolecule as disclosed by Ono in order to improve the accuracy and precision in determining the base of the polynucleotide (Ono, [0022]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicants’ effort in indicating the support in the originally filed disclosure corresponding to the new limitation of the claims is greatly appreciated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/24/2021